J. S36027/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
LENNE LARUE, III                            :
                    Appellant               :     No. 2168 MDA 2015

                 Appeal from the PCRA Order October 29, 2015
                In the Court of Common Pleas of Franklin County
                Criminal Division No(s): CP-28-CR-0001614-2011

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E. *

MEMORANDUM BY DUBOW, J.:                                FILED JUNE 06, 2016

        Appellant, Lenne LaRue, III, appeals from the order entered in the

Franklin County Court of Common Pleas dismissing his Petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546, as

untimely. We affirm on the basis of the PCRA court’s Opinion.

        The PCRA court’s Rule 1925(a) Opinion includes a thorough and

complete narrative of the facts and procedural history in this case and we

adopt its recitation for purposes of this appeal.    See PCRA Court Opinion,

filed 1/19/16, at 1-2. While we will not go into exhaustive detail here, some

of the relevant facts are as follows.

        On January 24, 2012, Appellant pled guilty to two counts of Possession

with Intent to Deliver, and the Honorable Douglas Herman sentenced


*
    Former Justice specially assigned to the Superior Court.
J.S36027/16


Appellant to time served to twenty-three months of incarceration on the first

count, followed by a consecutive term of twelve months of probation on the

second count.    Thereafter, Appellant violated his parole, and on April 5,

2013, Judge Herman sentenced Appellant to serve the balance of his

originally imposed sentence.    Appellant filed a Motion for Modification of

Sentence, which Judge Herman denied on March 28, 2012.          Appellant did

not appeal. Id. at 5.

      On April 6, 2015, Defendant filed a PCRA Petition and a Memorandum

of Law in Support, which the PCRA court ultimately dismissed as untimely.

      Appellant timely appealed, raising the following two issues:

      1. Was the trial court without jurisdiction to accept any plea of
      guilty or conduct any prosecutorial proceedings after a violation
      of the interstate agreement on detainers had occurred?

       2. Is the application of 42 Pa.C.S. § 9545 Time to File,
      unconstitutional as applied to the Appellant, in that it violates
      the United States Constitution Article I, Section 10, Clause 1,
      relating to "Obligation of Contracts"?

Appellant’s Brief at 5.

      “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the evidence of record and free of legal error.”      Commonwealth v.

Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en banc) (citation omitted).

Before addressing the merits of Appellant’s claims, we must first determine

whether we have jurisdiction to entertain the underlying PCRA petition. See




                                    -2-
J.S36027/16


Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008) (explaining that

the timeliness of a PCRA petition is a jurisdictional requisite).

      Under the PCRA, a PCRA petition “shall be filed within one year of the

date the judgment becomes final[.]” 42 Pa.C.S. § 9545(b)(1). A Judgment

of Sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed.           Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Here, because Appellant filed the instant Petition three years after his

Judgment of Sentence became final after pleading guilty, it is facially

untimely under the PCRA.

      Pennsylvania courts may consider an untimely PCRA petition if the

appellant can explicitly plead and prove one of the three exceptions set forth

in 42 Pa.C.S. § 9545(b), which provides the following:

      (b) Time for filing petition.

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the


                                      -3-
J.S36027/16


            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.

      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have
      been presented.

42 Pa.C.S. § 9545(b)(1)-(2).     See, e.g., Commonwealth v. Lark, 746

A.2d 585, 588 (Pa. 2000) (applying sixty-day timeframe after reviewing

specific facts that demonstrated the claim was timely raised).

      Here, Appellant attempts to circumvent the timeliness requirement

with two arguments: (i) that the PCRA’s one-year limit is unconstitutional

because it conflicts with the requirements of the Interstate Agreement on

Detainers Act, and (ii) that he may invoke the after-discovered-evidence

exception under Section 9545(b)(1)(ii) because his previously undiagnosed

and untreated Graves’ disease rendered him mentally incompetent and

unable to assert the factual basis for the issues now raised.

      The Honorable Carol L. Van Horn has authored a comprehensive,

thorough, and well-reasoned Opinion, citing to the record and relevant case

law in addressing Appellant’s claims on appeal. After a careful review of the

parties’ arguments, and the record, we affirm on the basis of that Opinion.


                                     -4-
J.S36027/16


See PCRA Court Opinion, filed 1/19/16, at 2-9 (holding that Appellant

waived any rights he may have had under the Interstate Agreement on

Detainers Act, failed to timely file the instant Petition, and failed to invoke an

exception to PCRA time-bar).

      The parties are instructed to attach a copy of the PCRA court’s Opinion

to all future filings.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/6/2016




                                      -5-
'   ..                                                                                                                                                                                                                                                                                            · ....
                                                                           .    .        ._..                                                                                                                                                                                                                                                                                                                  --· ,• .
                                                                                                                                                                                                                                                                                                                                                                                                                        I'PM
                                                                                                                                                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                                                                                                                                                                            Circulated 05/13/2016 02:08
                                                                                                                                                                                                                                                                                                                                                                                                                      .    ,·
                                                , ~ ._ : .                                                                             ,:,          , __                                                                                                                                                                                                                                                                                                                       .           1._.·:        :·         •




                                      .iN THE COURT OF coMiv.101,t'PLEAS OF THi{39TH JUDICIAL DISTRICT                                                                                                                                                                                                                                                                                                                                                    : ·, :. . ' . \ ·.
                                         .                 ·. :_. ·. ,• OFPENNSYLVANIA.:'FRANKLINCOUNTYBRANCH:'·,'·                                                                                                                                                                                                                                                                                                    .                            . >_··         .
                                                                                                                       . . ,.' :(,-..                                                                                                                                                                      :_:;./(/·\\ ~:f'·,·_..;?: -. ·.. .                                       •.:./'.-;~. _rr:             ,_/ :                                                     ' . ~ _·: .


.        -···
                              Commonwealthof Pennsylv~~ia, ·.-_.":.                                                                                                                                                                                                              :   .-            · cRIMINAi ActiJN ·
                                                                      · . vs ..
                                                                                                                                                                 i;·_ •..             · __ ;· .... ·
                                                                                                                                                                                                       •".!                        ·. •
                                                                                                                                                                                                                                                                                                  · 'No:J614-20ti· \ .                                                                                    .•    ~      .·


                                                                                                  .
                                                                                                        ', ··.:.
                                                                                                       .' - -
                                                                                                                        -
                                                                                                                    -~- ..
                                                                                                                            .                              '.'    .).·:         -~:      ;   . . ~-           : ~- .            ..    •       • I           •        ,                      ,·
                                '                                                                                                                                                                                                                                                    ,:-:
                                                                                                                                                                                                                                                                                                                           ·   -,           ·.,···                .;' ..

                              Lenne·L~ue~                                       nr, '.
                               ··    -                     · .                                              Defendant                                                                                                       .   . ..                '           . ~_: . .. . -. . · ·H. onorabl~-
                                                                                                                                                                                                                                                                                            .  . CarolL.
                                                                                                                                                                                                                                                                                                     . ·. . Van
                                                                                                                                                                                                                                                                                                              . Horn
                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                  ._                                                                                                   .                       :                                   '   •I • •        .

                                            :   •:·        ·: .. ..
                                                                  :                                                                                                                                                                                                                                                                                        ·.'(           :.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   :·:
                                                                                                                                                                                                              ; ',     ~I

                                                                                                                                                                                                                       .        '

                                                                                                                                                                                                                                                                                        - .      ~ .·
                                                                                    ,.    :-    ...                                                                                                                                                                                                                                                                                                                   ·:,·.'.'   .•

                                                                                ....              •.

                                                  ,.·        ..                                                                                                                                                                                                  ·. ·:·,,:·:·.'                                                             . .; . ~· .':'. '·
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   .           ·",\'        .:        ...
                                                                                                                                                                                                                                                                                                            . .        :   . ~ .'                                                            :···.        '·

                                                 .'..: :.;        ~ .. ,   -,
                                                                                                         --.
                                                                                                                   ·.'/.,. '·. ·r~ -~~--~ -.:/:
                                                                                                                       \
                                                                                                                                                                                                                                                                                                                            . ·., .          ,,        ,·
                                                                                                       .·. -·

                ~ ••   l •.
                                                                                                               ,       ·. ~                                                 .                                                                                                                                                                                                                                                                                                                                  ..       '·
                                                                                                                                                                                                                            .• >.•~                                                               .. ··. ,,. ,\
                                                                                                                                        I    "",._'.         ~•    \   I    •

                                                                                                                                                                                              ''•      .                                                r1 •




                                    '··
                                        .       ,.•/
                                                       '
                                                                                                         . -.           ;'',.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·: ··.·
                                                                                                                                                                                                                            .r-:
                                                                                                                                                                                                                                ',.           •••
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                               ·,; ·,·
                                                                                                                                                                                                                                                                         .....

                                                                                                                                                                                                                                                                                                                                                      ''            ;.'        .                                                                                                       ····,;                                                   . ·on Jariuary 24~ 2012, the abo~e~captioned Defeiidarit, t~nne LaRti~~in; pl.~d.·guiltyto•.·· .·
                                                                                             . .           .                                           . .                                        •'                          .                   .         .           .                .                                        .


              POgies;ionWithIntent to ~liY~ (PW!D):Heroin (< I                                                                                                                                                          g) L lllldPci.se~~on                                                                                 )'/Jth fat~nttO Deliver                                                                                ·. ~   I




              ~;n:,): Cocaine (<2.5
               .....··:· ". . ~.
                                                                                                                      g).'            o,;fOncfant~ ~nt~nc6d by                                                                the Hollot~foe obuJas H~ati                                    .:              . ·.. ·.
                                                                                                                                                                                                                                                                                                                                                                                                                      o~tJi(
        · ·• · ;firstPWII)
                  • ·. . __ _-_:.'··
                                     charge         to time served . to .2lmo:
                                       ·> ... -: .. _ ·. r.:'. >: · :.•..
                                                                                        nths; on the
                                                                          . . . :·.. ; ; ·.· ·-:· .
                                                                                                            second, ....°FWID
                                                                                                    ·· .. · .
                                                                                                                                             .charge hereceived
                                                                                                                        r .. _-.;. . .,._ . . ,:_ ·. ·:· . ...
                                                                                                                                                                                       12 · . ':. .
                                                                                                                                                               ·: ·_ . , rit1,i'. rr~~~e?n1~:s,§f                                                                                     atthtt0! i~" ftm~ ~~~~,t11°1~1;~f }~g:riu"f9r · · •
                                                                                                                                                               1
            . violaf'
               . . . •.
                        d.r·.:·,us·.~  bl_e
                                    . . . .. .
                                                                                                       otiA.priI.
                                                                                                        · '.
                                                                                                                  i5,20fa,artcl
                                                                                                                    . . . . . ,.
                                                                                                                                  ·~ ·sentenced.
                                                                                                                                 . .      . ,. '
                                                                                                                                                 t6·-~. s·; iiyetl1e
                                                                                                                                                            i'.: ,, ·. ·-
                                                                                                                                                                            baikb~ o:f hls· orig1rtaily
                                                                                                                                                                          ' . . , -:' ;_: ". , •' : ·. . .. :
                                                                                                                                                                                                              .


                                                On April 6, '2015,      •· ••    •      .,             •
                                                                                                                             Defendant filed a Post~C6µvictioli R~lief Act (PCllA))'etitiona11d a·
                                                                                                                             ,         ,   ,       I           •        ,       ,                          ·, ·•                      ,       '   )·_..                     •·       ,        ·, ':      ,              ,,            ,       ,         '•   ,       •        •               •               ,   •   •   ,.


                                                                                                                                                                                                                                                                       ;.(.                                                                                                                             ..          ;···,                                                                                                                                            :        '·.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;,           ,__:
                                                                           .~             ..                                     ·..
                                                                                                                                          a


                                                                                                                                                  ,.
                                                                                                                                                     ''·'            ·,•




                                                                                                                                              ~ ..               .       ..               ·.                                                                                                  ·'           .. •.:       :



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~ ..~ . . :.




             ,' PCRA Petition without a, hearing. .:                                                                                                                                                             . ...
                                                                                                                                                                                                                                      ··.;:
                                                                                                                                                                                                                                                                                                                                ,;,; :
        •         . -        • •·                •       •                             . ';                    I.       ~    •     •."                                   -            •            •    i   ..       ;·!.                                                                                                                                                                                                                                                                                                                   ·':·,      ..    .:
                                             ,Jhe. Defendant
                                                      .      ...
                                                                filed·.. a N. otice            .                                                                             .•
                                                                                                                                                                                                   and Memorandum:
                                                                                                                                                                                                        .                      .                                  '
                                                                                                                                                                                                                                                                                  Addendum
                                                                                                                                                                                                                                                                                      .. '
                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                           .  .
                                                                                                                                                                                                                                                                                                PCRA/Reply to ~6tipti.. . , -: , . .                                                                               •'


,".:                                                                                                                                          :···               :         r                                                                                                                              • ·,'. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       }·/'                                .
        · ·. to WithdrawAppe,ai·~ce
                 .    . . ,.  .".
                                    o~  Augustio, . 20,15..·· OnA.~gust.
                                    . . . . .
                                         .                           .
                                                                         27, 2015,this.Cotit
                                                                               -. ..
                                                                                  •'    '·. ·..
                                                                                                enteied
                                                                                                 .
                                                                                                        ~ Order
                                                                                                          .  .. .
                                                                                                                  : ·,                                                                                                                                                                                                                                                                          .   .                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~        I       :     .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ··•·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . . ··. ' ·~~ · ...
       . ~· instiucting' ~~~- t6mhionwe.atth_'to i~sponci.t.o the.:,~~f~ndan~~s Noti~e ·and¥e~ora,n~um/rB·e· . :·.·:.
                                                                   .   ·,.        ·:.                                                                                                                                                             .   ',:   ....                  ,                               •.•              t




                  Commori~eal~h filed its
                             •
                                         . ;
                                       • . . .       •   »,                                         .   •. ·    ..
                                                                                                                        An~we~ on Septe~ber29;.2015.5
                                                                                                                        ••
                                                                                                                        .
                                                                                                                                 ..-.         .              •       .                         '                  • • •        ·.    • •                    • •           •
                                                                                                                                                                                                                                                                                      On O~t~ber 23,' 20_15, D~fend~t filed ,'' ;_: ·,.
                                                                                                                                                                                                                                                                                      .       •                   :         .          .                    ·,                '             • '
                                                                                                                                                                                                                                                                                                                                                                                                    ~. . ' •            .           •          .   ._       •   ·'·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                \.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . ...... . . .;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rosecutor> s Acceptance
                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                               of
             Custody for Request of Final Disposition pursuant to the Interstate Agreement on Detainers Act
                                                                                                                                                                                                                                                                                                                                                        .    ·'.'.'       :"·.

             (IAD)." . Thus; Defendant , concludes his P.CRA Petition was
                                                                      .   .
                                                                            unlawfully
                                                                                    .
                                                                                       dismissed. For the

             following reasons, this Court disagrees.
                                                                                                                                                                                                                                                                                                                                                                       ....   ,'.·_.   ~· :' ~ :              ·,            ~                  \



                                                                                                                                                     .·:·                                                                                                                                                                                  .·       ....                                        . ·,,.-                             .·
                                                                                                                                                                                                                                                                                                                                                                                           ..           :   . .-.·· .               .;.




             3
            Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).
             4
            Commonwealthv. Finley, 550 A.2d 213 (Pa. Super. 1988).
          5
            The Commonwealth's Answer addresses the issues raised in the Defendant's Notice and Memorandum but appears
          to be improperly titled "Commonwealth's Answer to the Defendant's Petition for Credit Time."             ·.
          6
            There appear to be issues regarding exactly when the Defendant filed his Notice of Appeal. The Court would note
        · that it did receive a document entitled "Notice of Appeal" that was dated on November 3, 2015, in the mail from the
          Defendant in early November of 20 l 5.                                                           ·

                                                                                                                                                                                                                                      2
                   detenniJ~\vh~theithe ~ecisio~ of the: '.PCRA ~9urt·.-. "is supported by; evidence of r~c~rd and _is, .
                  ··:·.:.··.              ·-.. '                            .                 .      .·       .          .-   ',   · ..                      ·.    .                ',       ·-                  -··.. ·           .   .    ·'.            .                            ,·             ..



                . 'fre~                 of i'egal ·r~tror/'·                                      Co,ri,potrwedlthv_.' Rive;a,                                         J ff A,3d 1276, 1279 (Pa. SupeL 2010) (cit~ti_~n; .
                . ()tniri~ct)t: Thesct)pe; ol' review·
                               ..                . ;."
                                                       is/Jimited;
                                                            .- ,
                                                         · ....
                                                                   the·:t;viewihii court must Yi~\V.· th.eJin4ings of. the: ".
                                                                  ·.             · ...   ,.                        ·.·         ;          ...    '   .       :·.       ·.,_"                           ·.·                 .               '_.-   ..           ·-.   ·.   _.·.     .     ...   ··..         ._   ...



                   PCRAcourt iid_the:e~id¥1ce bf re~ord                                                                                         iri thelight''nipst                                    favorablg ~o the prev~iling_p~                                                                 afthe,
             . :. :. ·-~-~1 · ._level:•••:·;,·Id,: ._.·; h~ d~cisio.n·· :or·· ~e/PCRA'· '..couri:·.·mal)e·;·af~rme                                         .
                                                 . .· . ·-.th~fe,stablishesproG¢dUi:ySforthetransfer,of p:¢sonerSz:,;, ,.,_;'.\c·.i\i;:, : :::·· .
                                                        . ' focarcerate4 in One jurisdiction.tothe temporary custody of another ..'
                                                        ·- jurisdi'ctiofrwhich lfus',fodged'a detaip.era.gairista prispner; Unlike/ ·, ,. .; .
                                                           . a request fot extradition, which is a request thatthe state' in wh,ich
                                                              the pr~~otier is inc~c.etated:ttansfer c~st~dyto the reql!es,ting,state;   :
            Commonwe~lth        '.                          .;                     .
                                                                                                v. Leak, 2'.fl\.,3d 10~6, 1039 {Pa.' Super.) citing 9ommori111eglt~y. Davis, 786
                                                                                                .'        .                 _- '·                         ·. _..,.     . 0 .• , . . •                     ~ '                •.           .                   .. _·.• '                 .                      _. . : '                 ',• ._-       • ·: ., ; •·.-        ,_>'.       '          • .             • •; . .             ., ·,            ..         I                                _- • .                  -~ :• .. • :                             .                   .     '




  . A,.2d 173' 17 5 (P~. doo 1). '.'Jb.¢ p:oii~y of the [I@] i~)~i iricqurage the expeditious' ~4 orderly
  . .            .        •.·        . ; .         : ' .:            . .               .. . . .           . .               . ;      ·. ·.        . ,'.       : . ..        .   .. •. . :_ ' . ·. ·: . . . .' . . .                  . ,; . •.            . .. . .           . ..   .        ._..• _ .         :   . .~     . . . : . ' . ·... . . :             .. ' . .   -       .           . ,. . -_ ... i . . . . . .                     ·_       . ; -' . . . . :                       '. . '. .. :                  . .     .          .   . . . . .            :        . -_        ·.       .         -. . .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .~..
   . 1.spositi~n•.                                                    dfch~g~~ miJ.:iii•.·-P~<>se •.is·:_;o_'pf~;~t·~:·'Wd.:t~~!~t··~Bs'ri*;•:~eat~entind ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·.   .,   ·,




        rehabilitati~n
      -......
           ' .'' .. .
                          programs
                      ·_• _ i   ·.' .. · '
                                           by.
                                            ;
                                               eliwf~;ting
                                                " .. ·_,-•' '. : : ·. ,'. , ... ','; ·..
                                                                                         un~ri~riti¢;:ihi~4
                                                                                         :.- , ', · .., ' ,: '.' ( · , , · ·.:
                                                                                                                                          ~6cqm;any the fili~g ~f d~tainers.,,
                                                                                                                               '; .·· , . :'. ,· -~-, :' .. ··:. ·: . ' . . ·, . · ·                                                                                                                                                                                                                                                                          I               .' .     ~- _·    '·            :       ·       ": :.       . •             ·'     "




 . ·tommonwealt~ y;Horne, 89 . A.3d 277, 281(Pa:_Super. 2014{1'heD~feridlint avers that                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !4.e
  .·•conimo,nwe~th}pursuant t~·J\rt.1i1lfd:()f~~·i@1,-                                                                                                                                                                                                                                                                                 ..   w~'.r~~#f'c1}ci:~ri~g;~lll.t~~~ . ~thin 180.·_
                     . : ' · ... :; ,· '·                                                                                   '..· ;. . ;, ·:\·.·;/.;(                                                                              .• '                                   , ( . •.... ..                                                     >·:,: ,·,'                      :·\·                        .- : . .. ~                      ·'.":': 1     -.,: •            • • •• \                           . ·: ••••        •.•• ;         ·,            '.. ·.:·:· •.•... • ••               ,      ••         , ., ••••     • •                   •. · •.••     ·f: .,.. .             ".: , :                    · ... : · ,            ~··. -~ __:;.:                      ··, ·                               ..                        _..      r               ·. ·            ·        . ·•    . ·    . ·



. . . defendant or prisoner." Def.' s Concise St~temeflt at 1. As result,                                                                                                                                                                                                                                                                                               a                                                           the Defeiidant asserts that: by
 . · appl;fui·4i.}~.-.6.s ..
        •             •    .•           .. •        .        4   .'.: · ..   '·'       . :,;·    .' .~        •       : .     · -v
                                                                                                                                  §Q545(b):··.the ~inle i~fr.for.filing.a
                                                                                                                                     . ~ •• •.· • ..' :- '. • • .                                .        -.'       • ~'            •,:        •• ··:       . •• •           '.     . ..•         •. ;·. :_·:        • ,·     '.            :          .. ,.·
                                                                                                                                                                                                                                                                                                                                                                  ;~~
                                                                                                                                                                                                                                                                                                                                                                    ' .• -:· ;' '               : • ·'
                                                                                                                                                                                                                                                                                                                                                                                                                    ;~titi~n, tti6~~ 'wouiibe.: .
                                                                                                                                                                                                                                                                                                                                                                                                                               ::       ·. ·:· •• '·              ••• •..•.      '.·                 :. ;                 . ·:,:- _: ·.;         < .. .' .                                           . . . . .. '·..

  · applying a law iinpairin;g
                ...    ',·
                               the._o~ligation of~. ~6ntfact
                                 '                  '. '.                                            ..
                                                                                                          .
                                                                                                                                         ·,.                    ,:                                   ..         ·.:                                          · .......                                                             .
                                                                                                                                                                                                                                                                                                                                             J~ yiplat!o.· ~  .· : ;' .. ·:. .. . . . ' : . : >. ·. ~ ~·.;"t.:.414 A.2d 638, 64i' (Pa, Super.'J979).
                                                                           ··.'
                                                                                This Court.i:
                                                                                      '..     ..
                                                                                                 -;                   .                                                             .··                         .                                                                                 . .                                                                       ·.·                          :·                     ,·:·:                                   .                 .                                                 ·:       :·   .•.·                ..                            .,,



  agrees. Defendant asserts that the rights afforded t~ough the IAD are not \Vaivable. However,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in ·
  Blackburn our Superior Court stated:



  7
            42 Pa.C.S.A. § 9101.

                                                                                                                                                                                                                                                                                                      4
                                                              ~.:.. ' ...... · .:
                                                    . ..-':/\/.-'                                                         ::·:-· ,~



                          ·. ttr:~;:::~:~~t i!t~:~ii~~;ti;i!~;tt :t:er;riJ~.•
                                                                                                              ':·./i.'       :.. :/,..            ;".\:. .;··:/:.         ~:.                ,·.               .              : .·.,',;'                                               ,.                                  •.'




                                                                                                                                                              2                                                                                                                                                                   2

                              , D~fendmjt filed a pr~ se' i~otion.. 'for Modifib'ati~~ of Serit~~~~'. o~ Feb,ruary
                                                                                                                 . -8~ 2012. Judge
                                                                                                                                 .                     ..... ·          ·.•.         ,.','.·'·      . .-   '··:                                                                                        ,         '




                            · H¢hi;,.;. denied the M~~o{on~i,                                                                                                                                     2{2~ 12. ri;fendai,i¥ci lliii !!ppeai ari·    _:-:.':·:·.\\: ·.·'.   ·992 A.2d 1076 (Pa. Super.i;

                                                                                                                                                                                                                                             5.
 2010). Under42 pa.C;S,:§'Q~45,                                                                                                                                                                                 MY PC){Apetitiqr1,incllldi11gse:~011d
                                                                                                                                                                                                                                   .                 or.su1J~e;:que:nt_pe4ti()OS, .                        .             .   ..                                                    .                        .                                    .                      .                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·.·   ",:   .



.· must be filed within on.~.year of'jhe d~te the,defendant) jt1dgni~n~ became final. A defendant' s .....

. j~dgm~nt'b,e,sa~esJi,t1al'•t'.'at trie:.~o~clusion gf direct ~eyi~w,j~~i~4ini discretionary review                                                                                                                                                                                                                                                                                                                                                                                                                                                          iii .
·. th~SupremiC~~~-
        ..
                   rifth{U~itef Pe1Wsylyarria,·or at the.                   ..             .                   ·-:·.,
                                                                                                                                    ~ ·, : .
                                                                                 .                                      .                          .              .   .                                                     .                                                                              -·
                                                                                                 .. ......

 . eipjration of tirn~.. fofs¢~~ng
                             ·,·:--··:.··_:_.-.
                                                tll~ review."
                                          _._·.·._      ·-
                                                              "42i~.:c.s. § ~5f5(b)(3).
                                                                       ...   ,-.-
                                                                                        A'ctefe~danJmay
                                                                                     -:.-          .,
                                                                                                        avoid the
                                                                                                                · .. ·_ .. · ..                                                                     ·.:·        ....                                         "               ;    .·        .-       ...                     ·:':            ..                                        ..        _.·    ....                            '            ....           ·       ·   ...                   ;,                                     .    .            .



· one-year; tiroeJ)ar .toJUe hi$ !>CR.A,. J?etitio11 by properly e:~t,~bH~hing ope of the, following
 0
     ·   ·~"·,   ."       ·'   •••   •        •            , ••        ••    ·        •         :·        ·,.   ,:          •   i ,- ;                 ··.        ·       ·,       _'   ,;, · · ·       ., -.    · . _ ·                •. ·, ,                  ·.-•·       ,'            "·.'        . .          ,,       . ,        ·.              ._: . :                        ., ·.: . ,;•                     .           -       ..       , : ·. .       ,, ,        -'.           :·,.         ..",       , .               .'




 .exceptions.under§ .9545(~t.:_:.

                                        Ii) tlleJailill."e to raise the claim previously :"as the l'e~lJ.lt ~fpiterfere_r1ce by
                                   ·. . government officials with the presentation of the' claim in violation'of the .          . . ·
                               . . ' Constitu.tion or laws of thi~ Commonwealth br the Constitution·or laws of the United·.;·.


                                                         , (ii)Jh~J~ctsJ~pop »'rich, the cl~ is" predicated ~er~ unknown to, the petitionerand
                                                          ·.· ~ouic(not .haye b6e~
                                                                  .·:         ..
                                                                                   as~ert~ined by the exercise "of due" diligence;
                                                                                                          ·:·:            ·. ;·
                                                                                                                                   or.·.· .. · '       '.                                                         . .                               .                                  .                                                 .                                 .                                            .                                                        ·'


                                                         .:.~·~.\t·; . · ', :{·:':"
                                                                                                tll~
                                 .·. ·, (Iii) right ~sbrteci fa a constitutional right that was rnc~gnized the Supreme                                                                                                                                                                                                                                                                                                                                                                                                 by
                 . · . < . Court:_dftll.e'UnitedStates or the Supreme. Collrl Perinsylvaniaaftetthe time period. · ..                                                                                                                                                                                                                                                                             of
                    · · . > •· •· . ptovide4?~:-
                                              :-:/::
                                                     t.his s_ection
                                                                 .., ,. '
                                                                          and-~.. been          held by that. ·.··"c:,: ourt
                                                                                   ·. ,{ ...... ;··.                     '·. : ..
                                                                                                                 .··.                                                                                                                         ·..                                                               .                                 . .                  .                                                        .                                                                                 .                 .                     .



. basis that hehad a mental incompetencywhich prevented him from"disc:overing the factual basis

 for certain clai~s he would have timely raised on collateral review. See Def.' s Notice and

 Memo._8/20/15 at 3 .. Defendant states he suffered from undiagnosed ~d untreated Grav~s'


                                                                                                                                                                                                                                                                                                           6
                   :~~~1~~~tt:~~~:tr:zw~:h~~;·~~menwrf)
             '>,    Id. •· Additfonhlly; pursutriit t~ 'ca~niohie~lthf Crui/Sii A:2d 287 (Pa>~004), Defoncl~r·
                        ·,   ·.    •·        .-_.-·_             •              .,,                 .                     •·            ,·     ••    i                   •                 ·•.                                                                .                              .                 · .•             '··:                     ..          ;_.''                                      .•·•                          .-   •··            •      •        .                     •   .,              ..   ·.-_· ••




                   'argues he shoi1id' be gi"eh -th~;oipoitultlt)'t~·prove.· at a he:aiing tllat hi~ ~raves' dise#e:~med·.·-
           - . th.~tHriely assertion' of the fa6t~' oh whl~h                                                                                                                                                                             his PCM is prerhised.'JcL l)eferiilitnt also aSksthls·' ;
             .. cotrrt to app6ih{ari ex~~it vVitness:wn6 spedMizes_m qtates' :···· .:·.·
                                       .. Tlie   ])efe11tlar1t
                                           · · ·". ·:.·I·.'·.·.:




                   _se6bni'degree·murd~r. ld.H~~~ver/the .shd~ting jncidenf~:ausyµ.*e d~f¢hdiint signifi9ant:braµr -•· · .·
                   ,•' -.     1,        •       ',       •   I''      •                '                 < .' ·.·, •                         ·=.'.·.-,· .. ',                    ''        -;                    '   ',,'·•,I=,-:''•,',·.·:,·:                       ':.          ' '. '.\               .:           ,·._.:.                ,·.,       "•       •      -.':        •         .·•               '•,        ,"'           ''                      --:··                    • .···       ,.·, • ::                       ··: ..       • •)              "• •




                   damage' so rritigh so that at his plea
                                                      ..  hearing.his counsel. stated th:a. t the Defendant could ~ot .. ·
                                                             .       ·.   ·.·              ..                              .                 '··.             ·.                                                 .                   .               .                        '                               •.·               '.                                                        '         •'                          ..      :··                  .                ..                            ·· ...                         ;,              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   C- - · .


·-''". ":·,···,_, . ,. ..-~~expres~. 'etnoti·~····,"·,,·········'··,•· ······· .. .,...
                                                                                                                               ..   :                . . ·.          .       .                    . '.       :        }    .                 . .          .              . '             .                    ;           ; :· .     ·. _:          .                        . .. ' . . :                              .   ,-                                                                               :    ,."        ·.                                          .            ..



                                                         On coli~teral· attack, .the defendant in Cr~z claimed that his untimely PCRA Petition fell
                                                                                                              ·d,.                                   .,    ·.•                   .     .                              ..                 .          ·.·                  ·.                                                                                                    .                    '                                     '·:                                ·•                         .              ..          ;            ·.




             . within the statutory-after. discovered
                                                  ..
                                                      evidence exception
                                                                 .·
                                                                         beca~se his brain damage att4,e
                                                                                                    ~-
                                                                                                         time of                                          ·. .                       . .            ..                                                                               :                   ..                     .                                                   . .         .·                                                                                    .                         .. .                                           .      '.




                                                                                                                                                                                                                                                                         7
                                         ·:$e pleaheilin.gand ci_uri~g the,proper .appeal time period r~hd~r~.d ~.incon.1pet~nt. Inf1,n.cling:
                                                  · >.               ' . . ·. . .·:.                                              . , -_;- .. ·_, .                                  ._. '. . ,· ... ,·.                           . · _ "_\ ·.-:·                                      ..                  . .· . ·.·                               .· .-. .-· ._ . :_ '.. '·'..                                                         '                 . 1,:. ~. ·. . . .                                                              .' .                                                         . . ·.                        -·..                     .             .. ·._·:' . . : .. :·- ·' .·

                                     . .that the exception applied to tli~_defend~t. our Supreme .Gm1rt'                                                                                       held ,µiat "inlight of thelanguage .... ·
                                         '._ ... ·.· ·-.-._ .... _:·'·. :<< ... -.·· .-- -._-_ .. -.·_.· .· ·:·: ·.; ,.·.·. _ _.·.:._. :-·,.- . · - .. ·. ·. :_ ·.· ....... ;, ·.. _, ·. ,_' _. ·.-· ..... : ·.·· ·: ·-
                                                                                                                                                                                          .· . ': .. ·.· ·."•,•',_' - .· .· . -·.·, .. -_ .. · .· -·:· .·_ ... · ·._                                                                                                                                                                                                                                                                                                                                                                                                              r- · .. ·.                      .-         ...


                                                                                                                                                                                                                            aJ1d
                            · • · . . · of.:the.. exc~ti91{the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0


                                                                                           uniqt1e
                                                   , .' ··,-.· .·:".y·-·:., .. -· . . . ~_;·_.-,:··.·:·,·,_·".:',;·::··,_·~
                                                                                                                            n~t&e:         of clairns
                                                                                                                              -:_.: ·~·· .: .· · ·
                                                                                                                                                       so~ding\11                 lncompeience,
                                                                                                                                                        · __, , :-:.-:_· . -. :.· -_. -_. _         '              - . ·.·.· . this'  ·-               Court's .                                                                                                                                                                                                                                                                                                                                                     -=.-··\··,.,,.·.::-·;                                          .·· '.

                             .               ·.·. .                     . ' .                    ·:                .· . c                          .                       .                            . _\                   .              .·                                                    .              ..                                 .           .                         .           . .                                                                                                                        .                 .                         ·,                    .                      . .                                                                               .
                                     ·. discussion.in Qo,nmpnwealthy,
                                         .            ..   .·  -_,
                                                                      Haag,
                                                                       ,.··.
                                                                             8Q9.A,.2d 27l(fa;2002), [the defendantj.should
                                                                                  .,.             ·.··    .··-
                                                                                                                            be·'·:· ..
                                                                                                                                   ·           _             ···                     .-,·;.-:·         ..     -      .         ·,,       ·.        ,_   ..·· ..                                                         ,,;        ,               .. ..                       .                ,       .·.··._   .. •,             ''·                 . .                           ..-           -:      .       -·                                                ·'                     ··:·-                  ·,.-.'._·                                        ·.



                                         ... ·affo~ded,.
                                                   ';"._.:.-
                                                             ~-~:~:-·~._._.:.·':
                                                                       ~ppprturtityj~:~ne111p,tt9
                                                                                 '. : :;_::_::_·.·:-:,._._.·.-· . · __:·.~·,
                                                                                                                                  p~6ve th~the'_wa~
                                                                                                                             _..,_.-, .. , _: _··'. __ _
                                                                                                                                                                                ,incompet¢nta~·
                                                                                                                                                         ' .. "';:._;:,· ·>· .·-·  ,:
                                                                                                                                                                                                                          the· ~ilevant
                                                                                                                                                                                      .. - ·- •.·.·.·_:_. .' :::··'~- ···.·.    _·.· .. · ..
                                                                                                                                                                                                                                             tirn6s .and .                                                                                                                                                                                                                                                                                                                                                                                           ?····.·.               ·:·           ···:                         ·.·-




                                         · .time-1:>a.r.'"Jd. atr. "',297.
                                              '· . . .
                                                                                    lJltimately,
                                                                       . : .- . :':,'..:. -·
                                                                                  .'. : : '. ·. _:- .r: .": ··; ...                                                                                 .I, .:: .. :                     =-- . .                    .
                                                                                                                                                                                                                                                                     the defendant in Cruz:was able to. a present psychiah'ist who . .· ·
                                                                                                                                                                                                                                                                            .           -·. ··'··       - .. · i     ·-:. ·-:--        ·, _·..                . .. .          .·,, ·· ·.-·. :                ··-.-:~:.,            .•·                        ·.    .·. ·.            •           • ;_.             .· .• •,                     ··:.· · .. ;_ :·.·,-_ ". .' ·•                               ::     ....       '_..        '. , . _.: ,,                         ·.,            ·. ', .....                 ; .




                                                  testified th~t lie was '1fl~ble)o understand the.· events at his plea he.aring. TJ:\e D~f~~dant in the
                                                                       •..                  ·_:._.:·               .' ··,- ·.:_                                       ::-·· .. :I·:,'··                           '1,._;_·;.                                         :.··                  ._·              .                 '•               : -. · ... _-:,                          .       ,·.               ·.· .... ·.. :._._                                .... ·.'                                                       . ,''                          ': .... ·                                         .. ·····', ·                                       ·:               ·,._       '•;



                                                  instant matter appears
                                                                     . ... to assert
                                                                                 ·.,
                                                                                     in. . his Notice
                                                                                                 _.-:-
                                                                                                       arid Memorandum .that.his case is analogous
                                                                                                          ·:.                 . .               "·
                                                                                                                                                   to
                                                                                                                                                   '                                      ·.·          ._·.,                                                                              ·.· ...                                            .-                       :·           , ....                                 ·-                            .                         . .· .. ·                               ·.       ,··.                                                                                          ·..                 ,"   ..                            .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Cruz. . . · .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·,.



                                                  an.cl h6 shoµld k ·affon:I~ci'a siihilar opporturi{ty.tci m u*_ate howhis incompetence pf vented .him.
                                                   : ••   :.            ••             ": .·'·            A•·~·'    .   •     '(        r:




                  . tilhely }Jisiri~.Jni~~t, 'the reborthere'rt1ak6 itcleafthatthe d~feh~t'sbt~in .·.·
                         ·.     ·:·.                                                                                ..               .                                ..                    ''                                                                            ,.                         . .                                                                   .     •'                    .                              .                    '· ...
                                                                                                      :. :~:C~·:p~ii~bri'.·• chns~qtien~i·t1ii·~· · ¢8urt .• firtd;•·th;tt_li~:a~~t~cu°scovered:::1:),.i . · .••·
                  .. ·.· ,., '. ••.: ': ._:,/-··.:                                                                           . ':· .· . . · · , '. :_.·..• : / ,.:,: . ; ·• · . ·.' · .: · i:.f'                                                                                                 \ . :.·: . ·. \:• / :'; . • '·: 'urt lacksjurisdictiontc>;corisid~r' arid rule on the DefenCUU1.t's PCRAPetition'as it ls .Witiineiy': ·.
             . and                  th&I)~f~hclarit
                                         .   ....
                                            '·      ·
                                                      Ii~ failed to sh6w . that he· is . entitl~d fo.. any of the exc~pti<>ri~'uridet'§
                                                                             :·                                                ..
                                                                                                                                        9545(c). 8 ·,•                                                  ·.·                ··.··..                   ..                                     :·                 .                                                                                                                                 .          .                                                                                 · ....



---··:···,. .., ~;Iher~fqrf,Jhi.C.plrr.tresp.e.ctfully:r.equest's,.the~appeal.be;distnissed;and.the . Superfor.Court.a:fflirrii c~., ; ~-.,~.c·: ,_. ,                                                                                                                                                                                                                                                                                                                                                                                                        ~.
                                                 .           .                                                                                                              .                                                              .


                   our prior Order :deriyirig reliefurider the PCRA.
                  . BThe Court~ti~ldalso notethat ~ven.if~e were to.addre~s~e:sub~~c~ ofDefendant'sIAD craih/we wo~1ld find .
                   it meritless for the reasons articulated in the Commonwealth's Answer to the Defendant's Motion to Dismiss    .
                   Pursuant to 42 Pa. C.S.A. § 9101 (Agreement on Detainers) and Motion for BaH Reduction filed on January 5, 2012·.
                                                                                                                                                                                                                                                                                9
               .        '                                  .   -~ ..
                                                                                                                                                                                                       .· :                      . ·.



                                          IN   THE COURT OF COMMON PLEAS OF THE 39Tff JUDICIAL DISTIUCT OF.
                                            ..                         . '. P~NNSYLVANIA-                                   FRANKLIN COUNTY BRANCH                                                                                           .:. ·. . .   . .
                                 Coµimonw~al~                          of :Peiprsylvania, ·                                                 :·       ·:              . CRIMINAL ACTION . ·
                                  .··. . ·. .                          :            . ..                .   .·
                                                                                                                                    :
                                                                                                                                                     ...                            .
                                                                                                                                                                                         ~
                                                                                                                                                                                         '.   :
                                                                                                                                                                                                  ·.   ,:
                                                                                                                                                                                                            ~
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                        :, · .
                                                                                                                                                                                                                                                           ~

                                                      .·· vs.                                                                   .       .        :   .:    .,            No: 1614".'2011
                                                                                                                                                                                     r·: '
                                                                                                                                                                                           ... . ·: . . .,. ' . :
                                                                           . :~"'
                                                                                                                  .   :   ·:.               ~ .:
                             . . Lenne LaRu~, III, . .     .· . : . .                                                                                 .    .         .     '\·.··



                                        ·.     . ·. : .' Defendant                                                                                    .
                                                                                                                                                     ..                  Honorable
                                                                                                                                                                          ...
                                                                                                                                                                                   Caroii>v~~
                                                                                                                                                                               . . ..    ~.;' . . ;·_
                                                                                                                                                                                                      H~rn. . .· .i.. · . · .                                                          • ..
                                                                                                                                                                                                                                                                                   I_•;',
                                                                                                                                                                                                                                                                                              ·   ..
                                                                                        ~. . .                                                                                                                                                                                                         .. .
                                                                                                                                                                                                                                                                              ~.   .              ..
I"     •

                                                                                                                                                                                                                '           : :
                                                                                                                 . OR.DER OF COURT
                                                 '.    -   .. ·
           .       . . ..           ..              :···. . . ~ . .. ··..   .     .'  .       . ..                                                                                                                                      •


                            . . ·. · ·.    ·· AND NOW TIDS &DAY OF January, 2016,pursuant.to Pa: R.A.P .. 193l(c),

                                          · · ·. rr IS )IEREBY ORDEimD THA,'.I' the Clerk of Court~ off';~lin                                                                                                                               County· ·           ·.·. -.
                                                                                                                                                                                                                                                                              •.1',




                                  .. shallpromptlytransmit to the ProthonotaryoftheSuperior Court therecord inthis matter
                             ·. .- .along with
                                             .
                                               the· attachedOpinicnser
                                                               ,
                                                                        Pa.
                                                                        I·:,
                                                                             R.A.P.·1925(a)
                                                                                  ,• .• ,•
                                                                                            ... ', ·. .: . • · ,·; . •.: . ,,..: .- : . • - ·                                                                                                                             •        I
                                                                                                                                                                                                                                                                                       -. ,:_-·
                                                                                                                                                                                                                                                                                                  ',




                       .     . Pursi/ant.to)'q .. R: Crim. P._ 1141 the Clerk of Courts shazi'i*''rrtectiaiely docket/his · _ .
                     . Opinionand Order of Court and record inthe docket the date it was.made. · The Clerk shall:                                                                                                                                                                                       .. ·   .

         . . _;, ,-_. forthwith furnish. a copy of the Opinion and Order of Court, by mail or personaldelivery, to. each .
     . . ; .· :_ . party or attorney, andshall record in the docket the timeand manner thereof ' -



                                                                                            '_.   •.,                                                                                   . By the Court,' ; .: ·. ·. · .: ·



                                                                                                                                                                                        . Carol L. Van Hom, P .J.

                                  copies:
                                  Zachary Mills., Esq., Assistant District Attorney
                                  Lennc Larue, III, Esq., Defendant        ·




                                                                                                                                                                10
'   ..                                                                                                                                                                                                                                                                                            · ....
                                                                           .    .        ._..                                                                                                                                                                                                                                                                                                                  --· ,• .
                                                                                                                                                                                                                                                                                                                                                                                                                        I'PM
                                                                                                                                                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                                                                                                                                                                                                                                                            Circulated 05/13/2016 02:08
                                                                                                                                                                                                                                                                                                                                                                                                                      .    ,·
                                                , ~ ._ : .                                                                             ,:,          , __                                                                                                                                                                                                                                                                                                                       .           1._.·:        :·         •




                                      .iN THE COURT OF coMiv.101,t'PLEAS OF THi{39TH JUDICIAL DISTRICT                                                                                                                                                                                                                                                                                                                                                    : ·, :. . ' . \ ·.
                                         .                 ·. :_. ·. ,• OFPENNSYLVANIA.:'FRANKLINCOUNTYBRANCH:'·,'·                                                                                                                                                                                                                                                                                                    .                            . >_··         .
                                                                                                                       . . ,.' :(,-..                                                                                                                                                                      :_:;./(/·\\ ~:f'·,·_..;?: -. ·.. .                                       •.:./'.-;~. _rr:             ,_/ :                                                     ' . ~ _·: .


.        -···
                              Commonwealthof Pennsylv~~ia, ·.-_.":.                                                                                                                                                                                                              :   .-            · cRIMINAi ActiJN ·
                                                                      · . vs ..
                                                                                                                                                                 i;·_ •..             · __ ;· .... ·
                                                                                                                                                                                                       •".!                        ·. •
                                                                                                                                                                                                                                                                                                  · 'No:J614-20ti· \ .                                                                                    .•    ~      .·


                                                                                                  .
                                                                                                        ', ··.:.
                                                                                                       .' - -
                                                                                                                        -
                                                                                                                    -~- ..
                                                                                                                            .                              '.'    .).·:         -~:      ;   . . ~-           : ~- .            ..    •       • I           •        ,                      ,·
                                '                                                                                                                                                                                                                                                    ,:-:
                                                                                                                                                                                                                                                                                                                           ·   -,           ·.,···                .;' ..

                              Lenne·L~ue~                                       nr, '.
                               ··    -                     · .                                              Defendant                                                                                                       .   . ..                '           . ~_: . .. . -. . · ·H. onorabl~-
                                                                                                                                                                                                                                                                                            .  . CarolL.
                                                                                                                                                                                                                                                                                                     . ·. . Van
                                                                                                                                                                                                                                                                                                              . Horn
                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                  ._                                                                                                   .                       :                                   '   •I • •        .

                                            :   •:·        ·: .. ..
                                                                  :                                                                                                                                                                                                                                                                                        ·.'(           :.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   :·:
                                                                                                                                                                                                              ; ',     ~I

                                                                                                                                                                                                                       .        '

                                                                                                                                                                                                                                                                                        - .      ~ .·
                                                                                    ,.    :-    ...                                                                                                                                                                                                                                                                                                                   ·:,·.'.'   .•

                                                                                ....              •.

                                                  ,.·        ..                                                                                                                                                                                                  ·. ·:·,,:·:·.'                                                             . .; . ~· .':'. '·
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   .           ·",\'        .:        ...
                                                                                                                                                                                                                                                                                                            . .        :   . ~ .'                                                            :···.        '·

                                                 .'..: :.;        ~ .. ,   -,
                                                                                                         --.
                                                                                                                   ·.'/.,. '·. ·r~ -~~--~ -.:/:
                                                                                                                       \
                                                                                                                                                                                                                                                                                                                            . ·., .          ,,        ,·
                                                                                                       .·. -·

                ~ ••   l •.
                                                                                                               ,       ·. ~                                                 .                                                                                                                                                                                                                                                                                                                                  ..       '·
                                                                                                                                                                                                                            .• >.•~                                                               .. ··. ,,. ,\
                                                                                                                                        I    "",._'.         ~•    \   I    •

                                                                                                                                                                                              ''•      .                                                r1 •




                                    '··
                                        .       ,.•/
                                                       '
                                                                                                         . -.           ;'',.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·: ··.·
                                                                                                                                                                                                                            .r-:
                                                                                                                                                                                                                                ',.           •••
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                               ·,; ·,·
                                                                                                                                                                                                                                                                         .....

                                                                                                                                                                                                                                                                                                                                                      ''            ;.'        .                                                                                                       ····,;                                                   . ·on Jariuary 24~ 2012, the abo~e~captioned Defeiidarit, t~nne LaRti~~in; pl.~d.·guiltyto•.·· .·
                                                                                             . .           .                                           . .                                        •'                          .                   .         .           .                .                                        .


              POgies;ionWithIntent to ~liY~ (PW!D):Heroin (< I                                                                                                                                                          g) L lllldPci.se~~on                                                                                 )'/Jth fat~nttO Deliver                                                                                ·. ~   I




              ~;n:,): Cocaine (<2.5
               .....··:· ". . ~.
                                                                                                                      g).'            o,;fOncfant~ ~nt~nc6d by                                                                the Hollot~foe obuJas H~ati                                    .:              . ·.. ·.
                                                                                                                                                                                                                                                                                                                                                                                                                      o~tJi(
        · ·• · ;firstPWII)
                  • ·. . __ _-_:.'··
                                     charge         to time served . to .2lmo:
                                       ·> ... -: .. _ ·. r.:'. >: · :.•..
                                                                                        nths; on the
                                                                          . . . :·.. ; ; ·.· ·-:· .
                                                                                                            second, ....°FWID
                                                                                                    ·· .. · .
                                                                                                                                             .charge hereceived
                                                                                                                        r .. _-.;. . .,._ . . ,:_ ·. ·:· . ...
                                                                                                                                                                                       12 · . ':. .
                                                                                                                                                               ·: ·_ . , rit1,i'. rr~~~e?n1~:s,§f                                                                                     atthtt0! i~" ftm~ ~~~~,t11°1~1;~f }~g:riu"f9r · · •
                                                                                                                                                               1
            . violaf'
               . . . •.
                        d.r·.:·,us·.~  bl_e
                                    . . . .. .
                                                                                                       otiA.priI.
                                                                                                        · '.
                                                                                                                  i5,20fa,artcl
                                                                                                                    . . . . . ,.
                                                                                                                                  ·~ ·sentenced.
                                                                                                                                 . .      . ,. '
                                                                                                                                                 t6·-~. s·; iiyetl1e
                                                                                                                                                            i'.: ,, ·. ·-
                                                                                                                                                                            baikb~ o:f hls· orig1rtaily
                                                                                                                                                                          ' . . , -:' ;_: ". , •' : ·. . .. :
                                                                                                                                                                                                              .


                                                On April 6, '2015,      •· ••    •      .,             •
                                                                                                                             Defendant filed a Post~C6µvictioli R~lief Act (PCllA))'etitiona11d a·
                                                                                                                             ,         ,   ,       I           •        ,       ,                          ·, ·•                      ,       '   )·_..                     •·       ,        ·, ':      ,              ,,            ,       ,         '•   ,       •        •               •               ,   •   •   ,.


                                                                                                                                                                                                                                                                       ;.(.                                                                                                                             ..          ;···,                                                                                                                                            :        '·.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;,           ,__:
                                                                           .~             ..                                     ·..
                                                                                                                                          a


                                                                                                                                                  ,.
                                                                                                                                                     ''·'            ·,•




                                                                                                                                              ~ ..               .       ..               ·.                                                                                                  ·'           .. •.:       :



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~ ..~ . . :.




             ,' PCRA Petition without a, hearing. .:                                                                                                                                                             . ...
                                                                                                                                                                                                                                      ··.;:
                                                                                                                                                                                                                                                                                                                                ,;,; :
        •         . -        • •·                •       •                             . ';                    I.       ~    •     •."                                   -            •            •    i   ..       ;·!.                                                                                                                                                                                                                                                                                                                   ·':·,      ..    .:
                                             ,Jhe. Defendant
                                                      .      ...
                                                                filed·.. a N. otice            .                                                                             .•
                                                                                                                                                                                                   and Memorandum:
                                                                                                                                                                                                        .                      .                                  '
                                                                                                                                                                                                                                                                                  Addendum
                                                                                                                                                                                                                                                                                      .. '
                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                           .  .
                                                                                                                                                                                                                                                                                                PCRA/Reply to ~6tipti.. . , -: , . .                                                                               •'


,".:                                                                                                                                          :···               :         r                                                                                                                              • ·,'. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       }·/'                                .
        · ·. to WithdrawAppe,ai·~ce
                 .    . . ,.  .".
                                    o~  Augustio, . 20,15..·· OnA.~gust.
                                    . . . . .
                                         .                           .
                                                                         27, 2015,this.Cotit
                                                                               -. ..
                                                                                  •'    '·. ·..
                                                                                                enteied
                                                                                                 .
                                                                                                        ~ Order
                                                                                                          .  .. .
                                                                                                                  : ·,                                                                                                                                                                                                                                                                          .   .                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~        I       :     .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ··•·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . . ··. ' ·~~ · ...
       . ~· instiucting' ~~~- t6mhionwe.atth_'to i~sponci.t.o the.:,~~f~ndan~~s Noti~e ·and¥e~ora,n~um/rB·e· . :·.·:.
                                                                   .   ·,.        ·:.                                                                                                                                                             .   ',:   ....                  ,                               •.•              t




                  Commori~eal~h filed its
                             •
                                         . ;
                                       • . . .       •   »,                                         .   •. ·    ..
                                                                                                                        An~we~ on Septe~ber29;.2015.5
                                                                                                                        ••
                                                                                                                        .
                                                                                                                                 ..-.         .              •       .                         '                  • • •        ·.    • •                    • •           •
                                                                                                                                                                                                                                                                                      On O~t~ber 23,' 20_15, D~fend~t filed ,'' ;_: ·,.
                                                                                                                                                                                                                                                                                      .       •                   :         .          .                    ·,                '             • '
                                                                                                                                                                                                                                                                                                                                                                                                    ~. . ' •            .           •          .   ._       •   ·'·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                \.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . ...... . . .;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rosecutor> s Acceptance
                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                               of
             Custody for Request of Final Disposition pursuant to the Interstate Agreement on Detainers Act
                                                                                                                                                                                                                                                                                                                                                        .    ·'.'.'       :"·.

             (IAD)." . Thus; Defendant , concludes his P.CRA Petition was
                                                                      .   .
                                                                            unlawfully
                                                                                    .
                                                                                       dismissed. For the

             following reasons, this Court disagrees.
                                                                                                                                                                                                                                                                                                                                                                       ....   ,'.·_.   ~· :' ~ :              ·,            ~                  \



                                                                                                                                                     .·:·                                                                                                                                                                                  .·       ....                                        . ·,,.-                             .·
                                                                                                                                                                                                                                                                                                                                                                                           ..           :   . .-.·· .               .;.




             3
            Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).
             4
            Commonwealthv. Finley, 550 A.2d 213 (Pa. Super. 1988).
          5
            The Commonwealth's Answer addresses the issues raised in the Defendant's Notice and Memorandum but appears
          to be improperly titled "Commonwealth's Answer to the Defendant's Petition for Credit Time."             ·.
          6
            There appear to be issues regarding exactly when the Defendant filed his Notice of Appeal. The Court would note
        · that it did receive a document entitled "Notice of Appeal" that was dated on November 3, 2015, in the mail from the
          Defendant in early November of 20 l 5.                                                           ·

                                                                                                                                                                                                                                      2
                   detenniJ~\vh~theithe ~ecisio~ of the: '.PCRA ~9urt·.-. "is supported by; evidence of r~c~rd and _is, .
                  ··:·.:.··.              ·-.. '                            .                 .      .·       .          .-   ',   · ..                      ·.    .                ',       ·-                  -··.. ·           .   .    ·'.            .                            ,·             ..



                . 'fre~                 of i'egal ·r~tror/'·                                      Co,ri,potrwedlthv_.' Rive;a,                                         J ff A,3d 1276, 1279 (Pa. SupeL 2010) (cit~ti_~n; .
                . ()tniri~ct)t: Thesct)pe; ol' review·
                               ..                . ;."
                                                       is/Jimited;
                                                            .- ,
                                                         · ....
                                                                   the·:t;viewihii court must Yi~\V.· th.eJin4ings of. the: ".
                                                                  ·.             · ...   ,.                        ·.·         ;          ...    '   .       :·.       ·.,_"                           ·.·                 .               '_.-   ..           ·-.   ·.   _.·.     .     ...   ··..         ._   ...



                   PCRAcourt iid_the:e~id¥1ce bf re~ord                                                                                         iri thelight''nipst                                    favorablg ~o the prev~iling_p~                                                                 afthe,
             . :. :. ·-~-~1 · ._level:•••:·;,·Id,: ._.·; h~ d~cisio.n·· :or·· ~e/PCRA'· '..couri:·.·mal)e·;·af~rme                                         .
                                                 . .· . ·-.th~fe,stablishesproG¢dUi:ySforthetransfer,of p:¢sonerSz:,;, ,.,_;'.\c·.i\i;:, : :::·· .
                                                        . ' focarcerate4 in One jurisdiction.tothe temporary custody of another ..'
                                                        ·- jurisdi'ctiofrwhich lfus',fodged'a detaip.era.gairista prispner; Unlike/ ·, ,. .; .
                                                           . a request fot extradition, which is a request thatthe state' in wh,ich
                                                              the pr~~otier is inc~c.etated:ttansfer c~st~dyto the reql!es,ting,state;   :
            Commonwe~lth        '.                          .;                     .
                                                                                                v. Leak, 2'.fl\.,3d 10~6, 1039 {Pa.' Super.) citing 9ommori111eglt~y. Davis, 786
                                                                                                .'        .                 _- '·                         ·. _..,.     . 0 .• , . . •                     ~ '                •.           .                   .. _·.• '                 .                      _. . : '                 ',• ._-       • ·: ., ; •·.-        ,_>'.       '          • .             • •; . .             ., ·,            ..         I                                _- • .                  -~ :• .. • :                             .                   .     '




  . A,.2d 173' 17 5 (P~. doo 1). '.'Jb.¢ p:oii~y of the [I@] i~)~i iricqurage the expeditious' ~4 orderly
  . .            .        •.·        . ; .         : ' .:            . .               .. . . .           . .               . ;      ·. ·.        . ,'.       : . ..        .   .. •. . :_ ' . ·. ·: . . . .' . . .                  . ,; . •.            . .. . .           . ..   .        ._..• _ .         :   . .~     . . . : . ' . ·... . . :             .. ' . .   -       .           . ,. . -_ ... i . . . . . .                     ·_       . ; -' . . . . :                       '. . '. .. :                  . .     .          .   . . . . .            :        . -_        ·.       .         -. . .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .~..
   . 1.spositi~n•.                                                    dfch~g~~ miJ.:iii•.·-P~<>se •.is·:_;o_'pf~;~t·~:·'Wd.:t~~!~t··~Bs'ri*;•:~eat~entind ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·.   .,   ·,




        rehabilitati~n
      -......
           ' .'' .. .
                          programs
                      ·_• _ i   ·.' .. · '
                                           by.
                                            ;
                                               eliwf~;ting
                                                " .. ·_,-•' '. : : ·. ,'. , ... ','; ·..
                                                                                         un~ri~riti¢;:ihi~4
                                                                                         :.- , ', · .., ' ,: '.' ( · , , · ·.:
                                                                                                                                          ~6cqm;any the fili~g ~f d~tainers.,,
                                                                                                                               '; .·· , . :'. ,· -~-, :' .. ··:. ·: . ' . . ·, . · ·                                                                                                                                                                                                                                                                          I               .' .     ~- _·    '·            :       ·       ": :.       . •             ·'     "




 . ·tommonwealt~ y;Horne, 89 . A.3d 277, 281(Pa:_Super. 2014{1'heD~feridlint avers that                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !4.e
  .·•conimo,nwe~th}pursuant t~·J\rt.1i1lfd:()f~~·i@1,-                                                                                                                                                                                                                                                                                 ..   w~'.r~~#f'c1}ci:~ri~g;~lll.t~~~ . ~thin 180.·_
                     . : ' · ... :; ,· '·                                                                                   '..· ;. . ;, ·:\·.·;/.;(                                                                              .• '                                   , ( . •.... ..                                                     >·:,: ,·,'                      :·\·                        .- : . .. ~                      ·'.":': 1     -.,: •            • • •• \                           . ·: ••••        •.•• ;         ·,            '.. ·.:·:· •.•... • ••               ,      ••         , ., ••••     • •                   •. · •.••     ·f: .,.. .             ".: , :                    · ... : · ,            ~··. -~ __:;.:                      ··, ·                               ..                        _..      r               ·. ·            ·        . ·•    . ·    . ·



. . . defendant or prisoner." Def.' s Concise St~temeflt at 1. As result,                                                                                                                                                                                                                                                                                               a                                                           the Defeiidant asserts that: by
 . · appl;fui·4i.}~.-.6.s ..
        •             •    .•           .. •        .        4   .'.: · ..   '·'       . :,;·    .' .~        •       : .     · -v
                                                                                                                                  §Q545(b):··.the ~inle i~fr.for.filing.a
                                                                                                                                     . ~ •• •.· • ..' :- '. • • .                                .        -.'       • ~'            •,:        •• ··:       . •• •           '.     . ..•         •. ;·. :_·:        • ,·     '.            :          .. ,.·
                                                                                                                                                                                                                                                                                                                                                                  ;~~
                                                                                                                                                                                                                                                                                                                                                                    ' .• -:· ;' '               : • ·'
                                                                                                                                                                                                                                                                                                                                                                                                                    ;~titi~n, tti6~~ 'wouiibe.: .
                                                                                                                                                                                                                                                                                                                                                                                                                               ::       ·. ·:· •• '·              ••• •..•.      '.·                 :. ;                 . ·:,:- _: ·.;         < .. .' .                                           . . . . .. '·..

  · applying a law iinpairin;g
                ...    ',·
                               the._o~ligation of~. ~6ntfact
                                 '                  '. '.                                            ..
                                                                                                          .
                                                                                                                                         ·,.                    ,:                                   ..         ·.:                                          · .......                                                             .
                                                                                                                                                                                                                                                                                                                                             J~ yiplat!o.· ~  .· : ;' .. ·:. .. . . . ' : . : >. ·. ~ ~·.;"t.:.414 A.2d 638, 64i' (Pa, Super.'J979).
                                                                           ··.'
                                                                                This Court.i:
                                                                                      '..     ..
                                                                                                 -;                   .                                                             .··                         .                                                                                 . .                                                                       ·.·                          :·                     ,·:·:                                   .                 .                                                 ·:       :·   .•.·                ..                            .,,



  agrees. Defendant asserts that the rights afforded t~ough the IAD are not \Vaivable. However,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in ·
  Blackburn our Superior Court stated:



  7
            42 Pa.C.S.A. § 9101.

                                                                                                                                                                                                                                                                                                      4
                                                              ~.:.. ' ...... · .:
                                                    . ..-':/\/.-'                                                         ::·:-· ,~



                          ·. ttr:~;:::~:~~t i!t~:~ii~~;ti;i!~;tt :t:er;riJ~.•
                                                                                                              ':·./i.'       :.. :/,..            ;".\:. .;··:/:.         ~:.                ,·.               .              : .·.,',;'                                               ,.                                  •.'




                                                                                                                                                              2                                                                                                                                                                   2

                              , D~fendmjt filed a pr~ se' i~otion.. 'for Modifib'ati~~ of Serit~~~~'. o~ Feb,ruary
                                                                                                                 . -8~ 2012. Judge
                                                                                                                                 .                     ..... ·          ·.•.         ,.','.·'·      . .-   '··:                                                                                        ,         '




                            · H¢hi;,.;. denied the M~~o{on~i,                                                                                                                                     2{2~ 12. ri;fendai,i¥ci lliii !!ppeai ari·    _:-:.':·:·.\\: ·.·'.   ·992 A.2d 1076 (Pa. Super.i;

                                                                                                                                                                                                                                             5.
 2010). Under42 pa.C;S,:§'Q~45,                                                                                                                                                                                 MY PC){Apetitiqr1,incllldi11gse:~011d
                                                                                                                                                                                                                                   .                 or.su1J~e;:que:nt_pe4ti()OS, .                        .             .   ..                                                    .                        .                                    .                      .                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·.·   ",:   .



.· must be filed within on.~.year of'jhe d~te the,defendant) jt1dgni~n~ became final. A defendant' s .....

. j~dgm~nt'b,e,sa~esJi,t1al'•t'.'at trie:.~o~clusion gf direct ~eyi~w,j~~i~4ini discretionary review                                                                                                                                                                                                                                                                                                                                                                                                                                                          iii .
·. th~SupremiC~~~-
        ..
                   rifth{U~itef Pe1Wsylyarria,·or at the.                   ..             .                   ·-:·.,
                                                                                                                                    ~ ·, : .
                                                                                 .                                      .                          .              .   .                                                     .                                                                              -·
                                                                                                 .. ......

 . eipjration of tirn~.. fofs¢~~ng
                             ·,·:--··:.··_:_.-.
                                                tll~ review."
                                          _._·.·._      ·-
                                                              "42i~.:c.s. § ~5f5(b)(3).
                                                                       ...   ,-.-
                                                                                        A'ctefe~danJmay
                                                                                     -:.-          .,
                                                                                                        avoid the
                                                                                                                · .. ·_ .. · ..                                                                     ·.:·        ....                                         "               ;    .·        .-       ...                     ·:':            ..                                        ..        _.·    ....                            '            ....           ·       ·   ...                   ;,                                     .    .            .



· one-year; tiroeJ)ar .toJUe hi$ !>CR.A,. J?etitio11 by properly e:~t,~bH~hing ope of the, following
 0
     ·   ·~"·,   ."       ·'   •••   •        •            , ••        ••    ·        •         :·        ·,.   ,:          •   i ,- ;                 ··.        ·       ·,       _'   ,;, · · ·       ., -.    · . _ ·                •. ·, ,                  ·.-•·       ,'            "·.'        . .          ,,       . ,        ·.              ._: . :                        ., ·.: . ,;•                     .           -       ..       , : ·. .       ,, ,        -'.           :·,.         ..",       , .               .'




 .exceptions.under§ .9545(~t.:_:.

                                        Ii) tlleJailill."e to raise the claim previously :"as the l'e~lJ.lt ~fpiterfere_r1ce by
                                   ·. . government officials with the presentation of the' claim in violation'of the .          . . ·
                               . . ' Constitu.tion or laws of thi~ Commonwealth br the Constitution·or laws of the United·.;·.


                                                         , (ii)Jh~J~ctsJ~pop »'rich, the cl~ is" predicated ~er~ unknown to, the petitionerand
                                                          ·.· ~ouic(not .haye b6e~
                                                                  .·:         ..
                                                                                   as~ert~ined by the exercise "of due" diligence;
                                                                                                          ·:·:            ·. ;·
                                                                                                                                   or.·.· .. · '       '.                                                         . .                               .                                  .                                                 .                                 .                                            .                                                        ·'


                                                         .:.~·~.\t·; . · ', :{·:':"
                                                                                                tll~
                                 .·. ·, (Iii) right ~sbrteci fa a constitutional right that was rnc~gnized the Supreme                                                                                                                                                                                                                                                                                                                                                                                                 by
                 . · . < . Court:_dftll.e'UnitedStates or the Supreme. Collrl Perinsylvaniaaftetthe time period. · ..                                                                                                                                                                                                                                                                             of
                    · · . > •· •· . ptovide4?~:-
                                              :-:/::
                                                     t.his s_ection
                                                                 .., ,. '
                                                                          and-~.. been          held by that. ·.··"c:,: ourt
                                                                                   ·. ,{ ...... ;··.                     '·. : ..
                                                                                                                 .··.                                                                                                                         ·..                                                               .                                 . .                  .                                                        .                                                                                 .                 .                     .



. basis that hehad a mental incompetencywhich prevented him from"disc:overing the factual basis

 for certain clai~s he would have timely raised on collateral review. See Def.' s Notice and

 Memo._8/20/15 at 3 .. Defendant states he suffered from undiagnosed ~d untreated Grav~s'


                                                                                                                                                                                                                                                                                                           6
                   :~~~1~~~tt:~~~:tr:zw~:h~~;·~~menwrf)
             '>,    Id. •· Additfonhlly; pursutriit t~ 'ca~niohie~lthf Crui/Sii A:2d 287 (Pa>~004), Defoncl~r·
                        ·,   ·.    •·        .-_.-·_             •              .,,                 .                     •·            ,·     ••    i                   •                 ·•.                                                                .                              .                 · .•             '··:                     ..          ;_.''                                      .•·•                          .-   •··            •      •        .                     •   .,              ..   ·.-_· ••




                   'argues he shoi1id' be gi"eh -th~;oipoitultlt)'t~·prove.· at a he:aiing tllat hi~ ~raves' dise#e:~med·.·-
           - . th.~tHriely assertion' of the fa6t~' oh whl~h                                                                                                                                                                             his PCM is prerhised.'JcL l)eferiilitnt also aSksthls·' ;
             .. cotrrt to app6ih{ari ex~~it vVitness:wn6 spedMizes_m qtates' :···· .:·.·
                                       .. Tlie   ])efe11tlar1t
                                           · · ·". ·:.·I·.'·.·.:




                   _se6bni'degree·murd~r. ld.H~~~ver/the .shd~ting jncidenf~:ausyµ.*e d~f¢hdiint signifi9ant:braµr -•· · .·
                   ,•' -.     1,        •       ',       •   I''      •                '                 < .' ·.·, •                         ·=.'.·.-,· .. ',                    ''        -;                    '   ',,'·•,I=,-:''•,',·.·:,·:                       ':.          ' '. '.\               .:           ,·._.:.                ,·.,       "•       •      -.':        •         .·•               '•,        ,"'           ''                      --:··                    • .···       ,.·, • ::                       ··: ..       • •)              "• •




                   damage' so rritigh so that at his plea
                                                      ..  hearing.his counsel. stated th:a. t the Defendant could ~ot .. ·
                                                             .       ·.   ·.·              ..                              .                 '··.             ·.                                                 .                   .               .                        '                               •.·               '.                                                        '         •'                          ..      :··                  .                ..                            ·· ...                         ;,              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   C- - · .


·-''". ":·,···,_, . ,. ..-~~expres~. 'etnoti·~····,"·,,·········'··,•· ······· .. .,...
                                                                                                                               ..   :                . . ·.          .       .                    . '.       :        }    .                 . .          .              . '             .                    ;           ; :· .     ·. _:          .                        . .. ' . . :                              .   ,-                                                                               :    ,."        ·.                                          .            ..



                                                         On coli~teral· attack, .the defendant in Cr~z claimed that his untimely PCRA Petition fell
                                                                                                              ·d,.                                   .,    ·.•                   .     .                              ..                 .          ·.·                  ·.                                                                                                    .                    '                                     '·:                                ·•                         .              ..          ;            ·.




             . within the statutory-after. discovered
                                                  ..
                                                      evidence exception
                                                                 .·
                                                                         beca~se his brain damage att4,e
                                                                                                    ~-
                                                                                                         time of                                          ·. .                       . .            ..                                                                               :                   ..                     .                                                   . .         .·                                                                                    .                         .. .                                           .      '.




                                                                                                                                                                                                                                                                         7
                                         ·:$e pleaheilin.gand ci_uri~g the,proper .appeal time period r~hd~r~.d ~.incon.1pet~nt. Inf1,n.cling:
                                                  · >.               ' . . ·. . .·:.                                              . , -_;- .. ·_, .                                  ._. '. . ,· ... ,·.                           . · _ "_\ ·.-:·                                      ..                  . .· . ·.·                               .· .-. .-· ._ . :_ '.. '·'..                                                         '                 . 1,:. ~. ·. . . .                                                              .' .                                                         . . ·.                        -·..                     .             .. ·._·:' . . : .. :·- ·' .·

                                     . .that the exception applied to tli~_defend~t. our Supreme .Gm1rt'                                                                                       held ,µiat "inlight of thelanguage .... ·
                                         '._ ... ·.· ·-.-._ .... _:·'·. :<< ... -.·· .-- -._-_ .. -.·_.· .· ·:·: ·.; ,.·.·. _ _.·.:._. :-·,.- . · - .. ·. ·. :_ ·.· ....... ;, ·.. _, ·. ,_' _. ·.-· ..... : ·.·· ·: ·-
                                                                                                                                                                                          .· . ': .. ·.· ·."•,•',_' - .· .· . -·.·, .. -_ .. · .· -·:· .·_ ... · ·._                                                                                                                                                                                                                                                                                                                                                                                                              r- · .. ·.                      .-         ...


                                                                                                                                                                                                                            aJ1d
                            · • · . . · of.:the.. exc~ti91{the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0


                                                                                           uniqt1e
                                                   , .' ··,-.· .·:".y·-·:., .. -· . . . ~_;·_.-,:··.·:·,·,_·".:',;·::··,_·~
                                                                                                                            n~t&e:         of clairns
                                                                                                                              -:_.: ·~·· .: .· · ·
                                                                                                                                                       so~ding\11                 lncompeience,
                                                                                                                                                        · __, , :-:.-:_· . -. :.· -_. -_. _         '              - . ·.·.· . this'  ·-               Court's .                                                                                                                                                                                                                                                                                                                                                     -=.-··\··,.,,.·.::-·;                                          .·· '.

                             .               ·.·. .                     . ' .                    ·:                .· . c                          .                       .                            . _\                   .              .·                                                    .              ..                                 .           .                         .           . .                                                                                                                        .                 .                         ·,                    .                      . .                                                                               .
                                     ·. discussion.in Qo,nmpnwealthy,
                                         .            ..   .·  -_,
                                                                      Haag,
                                                                       ,.··.
                                                                             8Q9.A,.2d 27l(fa;2002), [the defendantj.should
                                                                                  .,.             ·.··    .··-
                                                                                                                            be·'·:· ..
                                                                                                                                   ·           _             ···                     .-,·;.-:·         ..     -      .         ·,,       ·.        ,_   ..·· ..                                                         ,,;        ,               .. ..                       .                ,       .·.··._   .. •,             ''·                 . .                           ..-           -:      .       -·                                                ·'                     ··:·-                  ·,.-.'._·                                        ·.



                                         ... ·affo~ded,.
                                                   ';"._.:.-
                                                             ~-~:~:-·~._._.:.·':
                                                                       ~ppprturtityj~:~ne111p,tt9
                                                                                 '. : :;_::_::_·.·:-:,._._.·.-· . · __:·.~·,
                                                                                                                                  p~6ve th~the'_wa~
                                                                                                                             _..,_.-, .. , _: _··'. __ _
                                                                                                                                                                                ,incompet¢nta~·
                                                                                                                                                         ' .. "';:._;:,· ·>· .·-·  ,:
                                                                                                                                                                                                                          the· ~ilevant
                                                                                                                                                                                      .. - ·- •.·.·.·_:_. .' :::··'~- ···.·.    _·.· .. · ..
                                                                                                                                                                                                                                             tirn6s .and .                                                                                                                                                                                                                                                                                                                                                                                           ?····.·.               ·:·           ···:                         ·.·-




                                         · .time-1:>a.r.'"Jd. atr. "',297.
                                              '· . . .
                                                                                    lJltimately,
                                                                       . : .- . :':,'..:. -·
                                                                                  .'. : : '. ·. _:- .r: .": ··; ...                                                                                 .I, .:: .. :                     =-- . .                    .
                                                                                                                                                                                                                                                                     the defendant in Cruz:was able to. a present psychiah'ist who . .· ·
                                                                                                                                                                                                                                                                            .           -·. ··'··       - .. · i     ·-:. ·-:--        ·, _·..                . .. .          .·,, ·· ·.-·. :                ··-.-:~:.,            .•·                        ·.    .·. ·.            •           • ;_.             .· .• •,                     ··:.· · .. ;_ :·.·,-_ ". .' ·•                               ::     ....       '_..        '. , . _.: ,,                         ·.,            ·. ', .....                 ; .




                                                  testified th~t lie was '1fl~ble)o understand the.· events at his plea he.aring. TJ:\e D~f~~dant in the
                                                                       •..                  ·_:._.:·               .' ··,- ·.:_                                       ::-·· .. :I·:,'··                           '1,._;_·;.                                         :.··                  ._·              .                 '•               : -. · ... _-:,                          .       ,·.               ·.· .... ·.. :._._                                .... ·.'                                                       . ,''                          ': .... ·                                         .. ·····', ·                                       ·:               ·,._       '•;



                                                  instant matter appears
                                                                     . ... to assert
                                                                                 ·.,
                                                                                     in. . his Notice
                                                                                                 _.-:-
                                                                                                       arid Memorandum .that.his case is analogous
                                                                                                          ·:.                 . .               "·
                                                                                                                                                   to
                                                                                                                                                   '                                      ·.·          ._·.,                                                                              ·.· ...                                            .-                       :·           , ....                                 ·-                            .                         . .· .. ·                               ·.       ,··.                                                                                          ·..                 ,"   ..                            .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Cruz. . . · .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·,.



                                                  an.cl h6 shoµld k ·affon:I~ci'a siihilar opporturi{ty.tci m u*_ate howhis incompetence pf vented .him.
                                                   : ••   :.            ••             ": .·'·            A•·~·'    .   •     '(        r:




                  . tilhely }Jisiri~.Jni~~t, 'the reborthere'rt1ak6 itcleafthatthe d~feh~t'sbt~in .·.·
                         ·.     ·:·.                                                                                ..               .                                ..                    ''                                                                            ,.                         . .                                                                   .     •'                    .                              .                    '· ...
                                                                                                      :. :~:C~·:p~ii~bri'.·• chns~qtien~i·t1ii·~· · ¢8urt .• firtd;•·th;tt_li~:a~~t~cu°scovered:::1:),.i . · .••·
                  .. ·.· ,., '. ••.: ': ._:,/-··.:                                                                           . ':· .· . . · · , '. :_.·..• : / ,.:,: . ; ·• · . ·.' · .: · i:.f'                                                                                                 \ . :.·: . ·. \:• / :'; . • '·: 'urt lacksjurisdictiontc>;corisid~r' arid rule on the DefenCUU1.t's PCRAPetition'as it ls .Witiineiy': ·.
             . and                  th&I)~f~hclarit
                                         .   ....
                                            '·      ·
                                                      Ii~ failed to sh6w . that he· is . entitl~d fo.. any of the exc~pti<>ri~'uridet'§
                                                                             :·                                                ..
                                                                                                                                        9545(c). 8 ·,•                                                  ·.·                ··.··..                   ..                                     :·                 .                                                                                                                                 .          .                                                                                 · ....



---··:···,. .., ~;Iher~fqrf,Jhi.C.plrr.tresp.e.ctfully:r.equest's,.the~appeal.be;distnissed;and.the . Superfor.Court.a:fflirrii c~., ; ~-.,~.c·: ,_. ,                                                                                                                                                                                                                                                                                                                                                                                                        ~.
                                                 .           .                                                                                                              .                                                              .


                   our prior Order :deriyirig reliefurider the PCRA.
                  . BThe Court~ti~ldalso notethat ~ven.if~e were to.addre~s~e:sub~~c~ ofDefendant'sIAD craih/we wo~1ld find .
                   it meritless for the reasons articulated in the Commonwealth's Answer to the Defendant's Motion to Dismiss    .
                   Pursuant to 42 Pa. C.S.A. § 9101 (Agreement on Detainers) and Motion for BaH Reduction filed on January 5, 2012·.
                                                                                                                                                                                                                                                                                9
               .        '                                  .   -~ ..
                                                                                                                                                                                                       .· :                      . ·.



                                          IN   THE COURT OF COMMON PLEAS OF THE 39Tff JUDICIAL DISTIUCT OF.
                                            ..                         . '. P~NNSYLVANIA-                                   FRANKLIN COUNTY BRANCH                                                                                           .:. ·. . .   . .
                                 Coµimonw~al~                          of :Peiprsylvania, ·                                                 :·       ·:              . CRIMINAL ACTION . ·
                                  .··. . ·. .                          :            . ..                .   .·
                                                                                                                                    :
                                                                                                                                                     ...                            .
                                                                                                                                                                                         ~
                                                                                                                                                                                         '.   :
                                                                                                                                                                                                  ·.   ,:
                                                                                                                                                                                                            ~
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                        :, · .
                                                                                                                                                                                                                                                           ~

                                                      .·· vs.                                                                   .       .        :   .:    .,            No: 1614".'2011
                                                                                                                                                                                     r·: '
                                                                                                                                                                                           ... . ·: . . .,. ' . :
                                                                           . :~"'
                                                                                                                  .   :   ·:.               ~ .:
                             . . Lenne LaRu~, III, . .     .· . : . .                                                                                 .    .         .     '\·.··



                                        ·.     . ·. : .' Defendant                                                                                    .
                                                                                                                                                     ..                  Honorable
                                                                                                                                                                          ...
                                                                                                                                                                                   Caroii>v~~
                                                                                                                                                                               . . ..    ~.;' . . ;·_
                                                                                                                                                                                                      H~rn. . .· .i.. · . · .                                                          • ..
                                                                                                                                                                                                                                                                                   I_•;',
                                                                                                                                                                                                                                                                                              ·   ..
                                                                                        ~. . .                                                                                                                                                                                                         .. .
                                                                                                                                                                                                                                                                              ~.   .              ..
I"     •

                                                                                                                                                                                                                '           : :
                                                                                                                 . OR.DER OF COURT
                                                 '.    -   .. ·
           .       . . ..           ..              :···. . . ~ . .. ··..   .     .'  .       . ..                                                                                                                                      •


                            . . ·. · ·.    ·· AND NOW TIDS &DAY OF January, 2016,pursuant.to Pa: R.A.P .. 193l(c),

                                          · · ·. rr IS )IEREBY ORDEimD THA,'.I' the Clerk of Court~ off';~lin                                                                                                                               County· ·           ·.·. -.
                                                                                                                                                                                                                                                                              •.1',




                                  .. shallpromptlytransmit to the ProthonotaryoftheSuperior Court therecord inthis matter
                             ·. .- .along with
                                             .
                                               the· attachedOpinicnser
                                                               ,
                                                                        Pa.
                                                                        I·:,
                                                                             R.A.P.·1925(a)
                                                                                  ,• .• ,•
                                                                                            ... ', ·. .: . • · ,·; . •.: . ,,..: .- : . • - ·                                                                                                                             •        I
                                                                                                                                                                                                                                                                                       -. ,:_-·
                                                                                                                                                                                                                                                                                                  ',




                       .     . Pursi/ant.to)'q .. R: Crim. P._ 1141 the Clerk of Courts shazi'i*''rrtectiaiely docket/his · _ .
                     . Opinionand Order of Court and record inthe docket the date it was.made. · The Clerk shall:                                                                                                                                                                                       .. ·   .

         . . _;, ,-_. forthwith furnish. a copy of the Opinion and Order of Court, by mail or personaldelivery, to. each .
     . . ; .· :_ . party or attorney, andshall record in the docket the timeand manner thereof ' -



                                                                                            '_.   •.,                                                                                   . By the Court,' ; .: ·. ·. · .: ·



                                                                                                                                                                                        . Carol L. Van Hom, P .J.

                                  copies:
                                  Zachary Mills., Esq., Assistant District Attorney
                                  Lennc Larue, III, Esq., Defendant        ·




                                                                                                                                                                10